Citation Nr: 1441760	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  13-09 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury and residuals thereof.

2.  Entitlement to service connection for residuals of right knee strain.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from July 2003 to July 2007.  He served in Iraq the Southwest Asia Theater of Operations.  He was awarded a Purple Heart Medal and a Combat Action Ribbon, among other awards.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a rating decision of the VA Regional Office (RO) in Salt Lake City, Utah that, among other things, denied service connection for posttraumatic stress disorder (PTSD), traumatic brain injury, and a right knee condition.  The Veteran filed a timely appeal to these determinations. 

During the pendency of the appeal, service connection for PTSD was granted by rating action dated in January 2013.  As this is the full grant of this benefit sought on appeal, the matter is no longer for appellate consideration.

The Veteran was afforded a videoconference hearing at the RO in April 2014 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.

Following review of the record, the issue of entitlement to service connection for traumatic brain injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service treatment records reflect that the Veteran received treatment for chronic right knee symptoms over the course of his service.  He complained of knee problems at separation and on a post-service VA examination.

2.  Right knee strain is as likely as not attributable to service. 



CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, right knee strain was incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2013): 38 C.F.R. §§ 3.102, 3.303, 3.304. (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim. Wensch v. Principi, 15 Vet. App. 362 (2001); see also 38 U.S.C.A. § 5103A (a)(2).  In view of the Board's favorable decision with respect to the issue of entitlement to service connection for right knee strain, further assistance is unnecessary to aid the appellant in substantiating this appeal.

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2014).

Factual Background and Legal Analysis

The Veteran's service treatment records reflect that he was seen in October 2003 after "weeks" of right knee pain.  In March 2004, he reported complaints of a two-day history of right knee popping out and back into place.  He related that he was watching a movie when someone rolled on it and he felt a pop.  The appellant stated that the right knee had been worsening since the incident with a sensation of being swollen, and worsened when he attempted to stand up and walk.  Following evaluation, an assessment of right knee pain was recorded for which medication was prescribed.  On service separation examination in May 2007, the Veteran related that he had no complaints except for ongoing intermittent right anterior knee pain, and this was noted by the examining official.  

A claim for a right knee disorder was receive in February 2011.  On VA examination in September 2011, right knee strain was diagnosed.  When examined for VA compensation and pension purposes in January 2013, the examiner stated that the Veteran was diagnosed with ilio-tibial-band syndrome (ITBS), a type of knee strain, in 2003 while deployed to Iraq but that this was a self limiting condition and acute condition.  She stated that "There is no medical evidence that this examiner could find that would link the previous knee injury to the current strain."  It was opined that it was less likely than not that current knee strain was caused by or a result of the right knee condition in service.  

The Board observes, however, that right knee symptoms appear to have been a recurring problem throughout the Veteran's service and thereafter.  The Veteran presented testimony in April 2014 to the effect that he had had persisting right knee symptoms since service.  Therefore, despite the most recent VA examiner's assessment to the contrary, it is not inconceivable that his continuing problems with the right knee are characteristic of a pattern established during active duty.  As such, the Board finds that there is both competent and probative lay and clinical evidence in the record to find that current right knee strain is related to in-service symptomatology.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2014).  As such, the benefit of any doubt is resolved in favor of the Veteran by finding that right knee strain was incurred in service.


ORDER

Service connection for right knee strain is granted.


REMAND

Service treatment records reflect that the Veteran sought treatment for right hand and arm numbness in February 2006 after his vehicle was struck by an IED [improvised explosive device].  He denied any loss of consciousness or black out.  A cognitive Capacity Screening Exam was performed whereupon it was noted that he answered 28 of 30 questions correctly.  The appellant now asserts that as a result of that event, he sustained traumatic brain injury (TBI) and currently has residuals thereof that include cognitive deficit and headaches.

Review of the record reflects that there are conflicting findings and opinions as to whether the appellant sustained head injury.  Among other things, on service discharge examination in May 2007, it was noted that there was no evidence of a head injury.  Contrarily, VA outpatient screening in March 2011 was positive for TBI.  On post service VA examination in September 2011, the examiner reviewed the record and determined that there was no persuasive evidence to support traumatic brain injury from the [IED] blast in service.  However, in October 2011, a VA social worker wrote a letter in support of the claim stating that the Veteran had been followed to address cognitive deficits associated with a "well documented Traumatic Brain Injury sustained during deployment." 

As such, there is a clear conflict in the evidence between the VA examiners such that a clarifying opinion is required.  The Board is unable to resolve this matter on its own and is prohibited from making conclusions based on its own medical judgment. See Colvin v. Derwinski, 1 Vet.App. 171 (1991).  Under the circumstances, the case will be remanded for a specialist examination, to include a medical opinion as to whether the evidence supports a finding of TBI and residuals thereof.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination by a VA neurologist, (preferably board-certified and one who has not seen him previously), or a physician who is a specialist in head injuries for an examination and an opinion.  All pertinent symptomatology, findings and clinical manifestations should be reported in detail.  All appropriate studies should be performed.  A specific diagnosis should be provided.  Following a review of the claims file, the examiner is requested to respond to the following:

a) Whether it is at least as likely as not (a 50% probability or more) the Veteran sustained head injury or TBI as the result of the IED blast in February 2006?  

b) If so, whether it is at least as likely as not (a 50% probability or more) he has any symptoms and/or residuals of TBI?  These should be specified. 

c) Whether any cognitive impairment and other claimed residuals of TBI are more likely of post service onset and unrelated to an incident of service.

A complete rationale for all opinions expressed should be provided.  It is requested that the examiner discuss all of the prior medical evidence in detail and reconcile any contradictory evidence.

2.  The RO should ensure that the medical report requested above complies with this remand and its instructions.  If the report is insufficient, or if any requested action is not taken or is deficient, it should be returned for correction. 

3.  After taking any further development deemed appropriate, re-adjudicate the remaining issue on appeal.  If the benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


